UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-1619


BETTY W. HART,

                 Plaintiff - Appellant,

            v.

HANOVER COUNTY SCHOOL BOARD; MICHAEL R. ASHBY, SR.,

                 Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:10-cv-00794-JRS)


Submitted:   January 27, 2012               Decided:   October 12, 2012


Before KING and     DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


David R.     Simonsen, Jr., Richmond, Virginia, for Appellant.
Yvonne S.    Wellford, Senior Assistant County Attorney, Hanover,
Virginia,    Bradford A. King, THOMPSONMCMULLAN, P.C., Richmond,
Virginia,   for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Betty      W.   Hart,   who   was    previously        employed   by   the

Hanover County School Board (“the Board”), filed a complaint

against   the    Board     and   its   Director    of     Pupil    Transportation,

Michael Ashby, asserting that her employment was terminated in

violation of the Fair Labor Standards Act, 29 U.S.C.A. §§ 201-

219 (West 1998 & Supp. 2011).                Hart asserts that the district

court erred when it granted Defendants’ Fed. R. Civ. P. 12(b)(6)

motion to dismiss her complaint for failure to state a claim.

Hart also asserts that the district court erred when it refused

to reconsider its dismissal order, pursuant to Fed. R. Civ. P.

59(e), and dismissed her Fed. R. Civ. P. 15(a) motion to amend

the complaint as moot.             Although we discern no error in the

district court’s order granting Defendants’ motion to dismiss,

we conclude that the district court erred when it denied her

motions to amend and for reconsideration.

           This court reviews de novo a district court’s order

dismissing a complaint for failure to state a claim, assuming

that all well-pleaded nonconclusory factual allegations in the

complaint are true.          Ashcroft v. Iqbal, 556 U.S. 662, 678-79

(2009);   Aziz   v.    Alcolac,    Inc.,     658   F.3d    388,     391   (4th    Cir.

2011).    “While a complaint attacked by a Rule 12(b)(6) motion .

. . does not need detailed factual allegations, a plaintiff’s

obligation to provide the grounds of his entitlement to relief

                                         2
requires    more    than     labels      and    conclusions,     and      a    formulaic

recitation of the elements of a cause of action will not do[.]”

Bell   Atlantic     Corp.     v.    Twombly,      550    U.S.    544,        555    (2007)

(internal quotations marks, alterations and citations omitted).

“Factual allegations must be enough to raise a right to relief

above the speculative level[.]”                 Id.     Given the allegations in

Hart’s original complaint, we conclude that the district court

did not err in granting Defendants’ motion to dismiss.                                    See

Clark Cnty. Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001)

(holding that adverse action taken twenty months after protected

activity “suggests, by itself, no causality at all”); Causey v.

Balog, 162 F.3d 795, 803 (4th Cir. 1998) (“A thirteen month

interval    between    the    charge      and    termination       is    too       long    to

establish causation absent other evidence of retaliation.”).

            We     nonetheless       vacate      the    district        court’s      order

denying    Hart’s    motions       for   reconsideration        and     to    amend       her

complaint.       Rule 15(a) requires that “leave to amend a pleading

should be denied only when the amendment would be prejudicial to

the opposing party, there has been bad faith on the part of the

moving party, or the amendment would be futile.”                              Johnson v.

Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986) (construing

Foman v. Davis, 371 U.S. 178, 182 (1962)).

            “Delay alone, however, is an insufficient reason to

deny the plaintiff’s motion to amend.”                     Laber v. Harvey, 438

                                           3
F.3d 404, 427 (4th Cir. 2006) (en banc).                          “For this reason, a

district court may not deny such a motion simply because it has

entered    judgment         against     the   plaintiff—be            it       a    judgment      of

dismissal, a summary judgment, or a judgment after a trial on

the merits.”         Id.     “Instead, a post-judgment motion to amend is

evaluated     under      the    same    legal     standard       as    a       similar        motion

filed before judgment was entered—for prejudice, bad faith, or

futility.”         Id.

              As     this      court    recognized          in   Laber             and    recently

reiterated in Katyle v. Penn Nat’l Gaming, Inc., 637 F.3d 462,

470-71 (4th Cir.), cert. denied, 132 S. Ct. 115 (2011), the only

difference between a pre- and a post-judgment motion to amend is

that the district court may not grant the post-judgment motion

unless the judgment is vacated pursuant to Rule 59(e) or Fed. R.

Civ. P. 60(b).           See Katyle, 637 F.3d at 470; Laber, 438 F.3d at

427.     “To determine whether vacatur is warranted, however, the

court need not concern itself with either of those rules’ legal

standards.”         Katyle, 637 F.3d at 471.                Rather, “[t]he court need

only ask whether the amendment should be granted, just as it

would    on   a     prejudgment        motion     to    amend     pursuant               to   [Rule]

15(a).”       Id.; see also Laber, 438 F.3d at 426-29 (analyzing

whether    the      district     court     erred       in   denying        a       post-judgment

motion to amend under the more liberal motion to amend standard,

rather    than       the     more      stringent       Rule      59(e)         standard,         and

                                              4
concluding that the district court erred in denying the Rule

59(e) motion because the plaintiff did not act in bad faith, the

amendment      was    not    futile,    and     the       defendant      would      not   be

prejudiced).          We    review    for   abuse     of    discretion        a    district

court’s denial of a motion to amend a complaint, regardless of

whether that motion is filed pre- or post-judgment.                           Laber, 438

F.3d at 427-28.

              The only reason the district court gave for denying

Hart’s motion to amend was that the motion was moot because Hart

could   not      establish     she    was   entitled        to    have    the      district

court’s final judgment vacated under Rule 59(e); the district

court did not consider whether Hart’s amended complaint would be

prejudicial, futile, or was made in bad faith.                        See Johnson, 785

F.2d at 509.         We conclude that the district court’s failure to

properly      analyze       Hart’s    motion    to        amend   was    an       abuse    of

discretion.          See Murrow Furn. Galleries, Inc. v. Thomasville

Furn. Indus., Inc., 889 F.2d 524, 526 n.3, 529-30 (4th Cir.

1989) (recognizing that district court’s denial of Rule 59(e)

motion effectively denied the Rule 15(a) motion, but ultimately

vacating      district      court’s    denial       of     the    Rule   15(a)       motion

because    the    district     court    failed       to    give   a   reason       for    the

denial using the standards for granting a Rule 15(a) motion).

Accordingly, there are sufficient grounds to vacate the district

court’s order to the extent it denied Hart’s Rule 59(e) motion.

                                            5
See Laber, 438 F.3d at 428; see also Matrix Capital Mgmt. Fund,

LP v. BearingPoint, Inc., 576 F.3d 172, 193 (4th Cir. 2009) (“A

conclusion      that     the       district    court       abused    its    discretion      in

denying a motion to amend . . . is sufficient grounds on which

to reverse the district court’s denial of a Rule 59(e) motion.”)

(internal quotation marks omitted).

               Thus, although we affirm the district court’s order

granting        Defendants’          motion        to     dismiss      Hart’s        original

complaint, we vacate the district court’s order denying Hart’s

Rule 59(e) and Rule 15(a) motions.                      We remand this matter to the

district       court    so    it    may     determine,      in   the    first     instance,

whether Hart is entitled to amend her complaint under Rule 15(a)

(i.e., whether the amendment would prejudice Defendants, whether

the amendment was made in bad faith, and whether the amendment

would be futile). *            We dispense with oral argument because the

facts    and    legal    contentions          are       adequately     presented      in   the

materials       before       the    court     and   argument        would   not      aid   the

decisional process.



                                                                       AFFIRMED IN PART;
                                                                         VACATED IN PART
                                                                            AND REMANDED


     *
       By this disposition, we indicate                          no    view     as    to   the
ultimate resolution of Hart’s motions.



                                               6